UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4704


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SCOTTIE ALLEN LOFTIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00430-JAB-1)


Submitted:   February 12, 2015            Decided:   February 23, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scottie      Allen     Loftis       pled     guilty,     pursuant       to   a

binding plea agreement, to possession of stolen firearms, in

violation of 18 U.S.C. § 922(j) (2012).                       See Fed. R. Crim. P.

11(c)(1)(C).      The district court sentenced Loftis to 120 months’

imprisonment — the sentence agreed to by the parties in the

binding plea agreement.            On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether    the    district       court    erred    by     not    sentencing     Loftis

pursuant    to    the    advisory        Guidelines      established       in   Loftis’

presentence      report.     Loftis       has    filed    a    pro   se   supplemental

brief,    challenging      his     conviction      and        sentence    and   raising

claims of ineffective assistance of counsel and prosecutorial

misconduct.       We affirm Loftis’ conviction and dismiss the appeal

of his sentence.

            Although Loftis argues that the district court erred

in accepting his guilty plea, our review of the plea hearing

reveals    that    the   district        court    substantially          complied    with

Federal Rule of Criminal Procedure 11 in conducting the plea

colloquy and committed no error warranting correction on plain

error review.       See United States v. Martinez, 277 F.3d 517, 532

(4th Cir. 2002).         Importantly, we find that the court ensured



                                            2
that    Loftis      understood          the        full    import        of    his       binding       plea

agreement.

             Next,      we    turn        to       Loftis’       appeal        of    his     sentence.

Subject     to    narrow      exceptions,            a     defendant          who    agrees       to    and

receives a particular sentence pursuant to a Rule 11(c)(1)(C)

agreement        may    not     appeal             that    sentence.                See     18    U.S.C.

§ 3742(a), (c) (2012); United States v. Calderon, 428 F.3d 928,

932 (10th Cir. 2005).                    None of the exceptions to this rule

applies here.           Loftis’ sentence was the applicable statutory

maximum, see 18 U.S.C. § 924(a)(2) (2012), was not based on an

incorrect        application        of     the       Sentencing          Guidelines,             and    was

precisely what he and the Government agreed was appropriate.

Accordingly, we conclude that we do not have jurisdiction to

review Loftis’ sentence.

             Finally,         we    turn       to        Loftis’    claims          of    ineffective

assistance       of    counsel          and    prosecutorial             misconduct.              Loftis

argues that counsel rendered ineffective assistance by forcing

him    to   plead      guilty      and        by    advising       him        to    enter    into       the

binding plea agreement.                   Unless an attorney’s ineffectiveness

conclusively        appears        on    the        face    of     the    record,         ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,     such      claims       should          be     raised    in        a    motion       brought



                                                     3
pursuant     to    28     U.S.C.    § 2255     (2012),   in    order    to    permit

sufficient        development       of   the   record.        United    States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                       Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that Loftis’ claims should be raised, if at

all, in a § 2255 motion.                 Furthermore, we conclude that the

current record does not support the claim that the prosecutor

conspired with counsel to force Loftis to plead guilty.                           See

United    States     v.    Allen,    491   F.3d   178,   191   (4th    Cir.   2007)

(stating elements of prosecutorial misconduct).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious grounds for

appeal.    We therefore affirm Loftis’ conviction and dismiss the

appeal to the extent that he seeks review of his sentence.                       This

court requires that counsel inform Loftis, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Loftis requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Loftis.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                           4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    5